Exhibit 10.3
 
 
STANDSTILL AND GOVERNANCE AGREEMENT
between
CENTURY ALUMINUM COMPANY
AND
GLENCORE AG
dated as of July 7, 2008
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page #          
 
        ARTICLE 1 DEFINITIONS     3      SECTION 1.1  
Certain Defined Terms
    3      SECTION 1.2  
Other Defined Terms
    7      SECTION 1.3  
Other Definitional Provisions
    7      SECTION 1.4  
Methodology for Calculations
    7   ARTICLE 2 STANDSTILL     8      SECTION 2.1  
Acquisition of Additional Voting Securities
    8      SECTION 2.2  
Certain Restrictions
    10      SECTION 2.3  
Press Releases, etc
    12   ARTICLE 3 TRANSFER RESTRICTIONS     12      SECTION 3.1  
General Transfer Restrictions
    12   ARTICLE 4 VOTING     13      SECTION 4.1  
Voting on Certain Matters
    13      SECTION 4.2  
Irrevocable Proxy
    13      SECTION 4.3  
Quorum
    13   ARTICLE 5 CORPORATE GOVERNANCE     14      SECTION 5.1  
Composition of the Board
    14   ARTICLE 6 MISCELLANEOUS     14      SECTION 6.1  
Conflicting Agreements
    14      SECTION 6.2  
Duration of Agreement
    14      SECTION 6.3  
Ownership Information
    15      SECTION 6.4  
Further Assurances
    15      SECTION 6.5  
Amendment and Waiver
    16      SECTION 6.6  
Severability
    16      SECTION 6.7  
Entire Agreement
    16      SECTION 6.8  
Successors and Assigns
    16      SECTION 6.9  
Counterparts
    16        SECTION 6.10  
Remedies
    16        SECTION 6.11  
Notices
    16        SECTION 6.12  
Governing Law; Arbitration
    18  

-i-



--------------------------------------------------------------------------------



 



                              Page #                        SECTION 6.13  
Legends
    18        SECTION 6.14  
Interpretation
    19        SECTION 6.15  
Effectiveness
    19  

-ii-



--------------------------------------------------------------------------------



 



STANDSTILL AND GOVERNANCE AGREEMENT
     STANDSTILL AND GOVERNANCE AGREEMENT dated as of July 7, 2008 between
Century Aluminum Company, a Delaware corporation (the “Company”), and Glencore
AG, a Swiss corporation (“Glencore”).
     WHEREAS, the Company and Glencore Investment Pty Ltd (“Glencore
Investment”), an affiliate of Glencore, concurrently herewith are entering into
a Stock Purchase Agreement (the “Stock Purchase Agreement”), pursuant to which
the Company will sell, upon the closing thereof (the “Closing”) to Glencore
Investment and Glencore Investment will purchase (the “Purchase”) newly-issued
shares of the Company’s Series A Preferred Stock, par value $0.01 per share (the
“Series A Preferred Shares”);
     WHEREAS, upon the consummation of the Closing, Glencore will Beneficially
Own 11,706,307 shares of the outstanding Company Common Stock which will
constitute approximately twenty-eight and one-half percent (28.5%) of the
outstanding Company Common Stock; and
     WHEREAS, the parties hereto desire to enter into this Agreement to
establish certain arrangements with respect to the Company Common Stock and
other Equity Securities to be Beneficially Owned by Glencore and its Affiliates
following the Closing or upon conversion of the Series A Preferred Shares, as
well as restrictions on certain activities in respect of the Company Common
Stock, corporate governance and other related corporate matters.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and obligations hereinafter set forth, the parties hereto hereby agree
as follows:
ARTICLE 1
DEFINITIONS
     SECTION 1.1 Certain Defined Terms. As used herein, the following terms
shall have the following meanings:
     “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person; provided,
however, that solely for purposes of this Agreement, notwithstanding anything to
the contrary set forth herein, neither the Company nor any of its Subsidiaries
shall be deemed to be a Subsidiary or Affiliate of Glencore solely by virtue of
Glencore’s ownership of the Series A Preferred Stock or Common Stock or any
other action taken by Glencore or its Affiliates which is permitted under this
Agreement, in each case in accordance with the terms and conditions of, and
subject to the limitations and restrictions set forth in, this Agreement (and
irrespective of the characteristics of the aforesaid relationships and actions
under applicable law or accounting principles).
     “Agreement” means this Standstill and Governance Agreement as it may be
amended, supplemented, restated or modified from time to time.

-3-



--------------------------------------------------------------------------------



 



     “Beneficial Ownership” by a Person of any securities means that such Person
has or shares, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, (i) voting power, which means the
power to vote, or to direct the voting of, such security; and/or (ii) investment
power, which means the power to dispose, or to direct the disposition of, such
security; and shall otherwise be interpreted in accordance with the term
“beneficial ownership” as defined in Rule 13d-3 adopted by the Commission under
the Exchange Act; provided that for purposes of determining Beneficial
Ownership, a Person shall be deemed to be the Beneficial Owner of any securities
which may be acquired by such Person (irrespective of whether the right to
acquire such securities is exercisable’ immediately or only after the passage of
time, including the passage of time in excess of 60 days, the satisfaction of
any conditions, the occurrence of any event or any combination of the foregoing)
pursuant to any agreement, arrangement or understanding or upon the exercise of
conversion rights, exchange rights, warrants or options, or otherwise. For
purposes of this Agreement, a Person shall be deemed to Beneficially Own any
securities Beneficially Owned by its Affiliates or any Group of which such
Person or any such Affiliate is a member.
     “Board” means the Board of Directors of the Company.
     “Business Combination Proposal” means any proposal with respect to a
merger, combination or consolidation in which the Company is a constituent
corporation or a sale, lease, exchange or mortgage of all or substantially all
of the assets of the Company and its Subsidiaries taken as a whole and pursuant
to any of which transactions all of the Company Common Stock (other than those,
if any, which are Beneficially Owned by Glencore) would be exchanged for cash,
securities or other property, or a tender or exchange offer for less than all of
the outstanding Company Common Stock not Beneficially Owned by Glencore.
     “Business Day” shall mean any day that is not a Saturday, a Sunday or other
day on which banks are required or authorized by law to be closed in San
Francisco, California or New York, New York.
     “By-Laws” means the By-Laws of the Company, as amended or supplemented from
time to time.
     “Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.
     “Certificate of Designation” means the Certificate of Designation for the
Series A Preferred Stock, the form of which is set forth in Exhibit A to the
Stock Purchase Agreement, as amended or supplemented from time to time.
     “Change of Control” means (i) any Person becomes the Beneficial Owner of
more than 50% of the total voting power of the outstanding Voting Securities of
the Company, (ii) during any period of two consecutive years, individuals who
were either Independent Directors at the beginning of such period or whose
election or nomination for election was approved by at least a majority of the
Directors who were Independent Directors at the beginning of such period or who

-4-



--------------------------------------------------------------------------------



 



subsequently became Independent Directors and whose election or nomination for
election was approved by at least a majority of Independent Directors, cease for
any reason to constitute a majority of the Independent Directors of the Company
then in office, (iii) a merger or consolidation of the Company with or into
another Person or the merger or consolidation of another Person into the
Company, as a result of which transaction or series of related transactions
(A) any Person becomes the Beneficial Owner of more than 50% of the total voting
power of all Voting Securities of the Company (or, if the Company is not the
surviving or transferee company of such transaction or transactions, of such
surviving or transferee company) outstanding immediately after such transaction
or transactions, or (B) the shares of Company Common Stock outstanding
immediately prior to such transaction or transactions do not represent a
majority of the voting power of all Voting Securities of the Company (or such
surviving or transferee company, if not the Company) outstanding immediately
after such transaction or transactions, (iv) the sale, lease, exchange or
mortgage of all or substantially all of the assets of the Company and its
Subsidiaries, or (v) the approval by the stockholders of the Company of a plan
of liquidation or dissolution of the Company.
     “Commission” means the United States Securities and Exchange Commission.
     “Company Common Stock” means the common stock, par value $0.01 per share,
of the Company and any securities issued in exchange or substitution therefor,
including in any reclassification, recapitalization, merger, consolidation,
exchange or other similar reorganization.
     “control” (including the terms “controlled by” and “under common control
with”), with respect to the relationship between or among two or more Persons,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the affairs or management of a Person, whether through the
ownership of voting securities or by contract or any other means.
     “Director” means any member of the Board (other than any advisory, honorary
or other non-voting member of the Board).
     “Equity Securities” means any and all shares of Capital Stock of the
Company, securities of the Company convertible into, or exchangeable for, such
shares, and options, warrants or other rights to acquire such shares (regardless
of whether such securities, options, warrants or other rights are then
exercisable or convertible).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended (or
any successor statute).
     “Group” shall have the meaning assigned to it in Section 13(d)(3) of the
Exchange Act.
     “Independent Director” means (except as set forth in the proviso hereto)
any Director who is not an Affiliate or a past or present officer, director or
employee of, and was not nominated by, Glencore or any of its Affiliates, and is
not associated with an entity that performs substantial services for any of the
foregoing; provided that, solely when used with respect to any action to be
taken by the Board relating to a transaction or proposed transaction with, or
otherwise relating to any other holder of 10% or more of the outstanding Company
Common Stock (or 10% or more of any other class of Voting Securities of the
Company), the term

-5-



--------------------------------------------------------------------------------



 



Independent Director shall mean any director who is not an Affiliate or a past
or present officer, director or employee of, and was not nominated by, such
stockholder (or other securityholder) or any of its Affiliates, and is not
associated with an entity that performs substantial services for any of the
foregoing.
     “Independent Investment Banking Firm” means an investment banking firm of
nationally recognized standing that is, in the reasonable judgment of the Person
or Persons engaging such firm, independent of such Person or Persons and
qualified to perform the task for which it has been engaged.
     “Ownership Percentage” means, at any time, the ratio, expressed as a
percentage, (i) of the total Equity Securities Beneficially Owned by Glencore
and its Affiliates (excluding the Series A Preferred Shares) to (ii) the sum of
(x) the total number of outstanding Company Common Stock and (y) any Company
Common Stock that is issuable upon conversion, exchange or exercise of any
Equity Securities included in clause (i).
     “Permitted Ownership Percentage” means, immediately following the Closing
and until April 7, 2009, an Ownership Percentage of twenty-eight and one-half
percent (28.5%), and for the period of time from April 8, 2009 to January 7,
2010, an Ownership Percentage of forty-nine percent (49%).
     “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, other entity, government or any agency or
political subdivision thereof or any Group comprised of two or more of the
foregoing.
     “Qualifying Rights Plan” means (i) a stockholders’ rights plan which (x) is
triggered upon the acquisition of Beneficial Ownership of the Equity Securities
of the Company representing 20% or more of the Voting Securities of the Company
and would result in such Beneficial Ownership being materially and adversely
economically diluted on terms substantially consistent with market practice,
(y) does not contain exceptions from the definitions of “Acquiring Person”,
“Triggering Event” or similar terms relating to the class of potential acquirors
subject to the rights plan and the events which would trigger the rights plan,
respectively, for any Third Party or its Affiliates, directors or officers as
contemplated by Section 2.1(b) or Section 6.2(ii)(D), and therefore would be
triggered upon acquisition of aggregate Beneficial Ownership of Equity
Securities by such Third Party or its Affiliates, directors or executive
officers beyond the triggering level specified in the stockholders rights plan,
and (z) would not be triggered in connection with any transaction by Glencore or
its Affiliates in accordance with Section 2.1(b), but (ii) only so long as no
order restraining, enjoining or otherwise prohibiting adoption or requiring
repeal thereof has been issued (and has not been immediately stayed pending
appeal) or such rights plan has not otherwise been repealed.
     “Series A Preferred Stock” means the Series A Convertible Preferred Stock,
par value $0.01 per share, of the Company and any securities issued in exchange
or substitution therefor, including in any reclassification, recapitalization,
merger, consolidation, exchange or other similar reorganization.

-6-



--------------------------------------------------------------------------------



 



     “Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, of which (x) such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships where the general partnership interests held by such Person or any
Subsidiary of such Person do not have a majority of the voting interests in such
partnership), or (y) at least a majority of the securities or other interests
having by their terms ordinary voting power to elect a majority of the board of
directors or others performing similar functions with respect to such
corporation or other organization is directly or indirectly Beneficially Owned
by such Person and/or any one or more of its Subsidiaries.
     “Transfer” means, directly or indirectly, to sell, transfer, assign or
similarly dispose of or pledge, mortgage or similarly encumber (by operation of
law or otherwise), either voluntarily or involuntarily.
     “Voting Securities” means at any time shares of any class of Capital Stock
or other securities of the Company which are then entitled to vote generally in
the election of Directors and not solely upon the occurrence and during the
continuation of certain specified events.
     SECTION 1.2 Other Defined Terms. The following terms shall have the
meanings defined for such terms in the Sections set forth below:

      Term   Section
 
   
Acquisition Restrictions
  Section 2.1(a)
Acquisition Restrictions Termination Events
  Section 2.1(b)
Closing
  Recitals
Company
  Preamble
Company Transaction Proposal
  Section 2.2(a)(ii)
Glencore
  Preamble
Notice
  Section 5.11
Purchase
  Preamble
Series A Preferred Shares
  Recitals
Stock Purchase Agreement
  Recitals
Term
  Section 5.2
Third Party
  Section 2.1(b)

     SECTION 1.3 Other Definitional Provisions.
          (a) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Article, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.
          (b) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
     SECTION 1.4 Methodology for Calculations. For purposes of calculating the
number of outstanding shares of Company Common Stock, Equity Securities or
Voting Securities and the number of shares of Company Common Stock, Equity
Securities or Voting Securities

-7-



--------------------------------------------------------------------------------



 



Beneficially Owned by Glencore and its Affiliates as of any date, any Company
Common Stock, Equity Securities or Voting Securities held in the Company’s
treasury or belonging to any Subsidiaries of the Company which are not entitled
to be voted or counted for purposes of determining the presence of a quorum
pursuant to Section 160(c) of the Delaware General Corporation Law (or any
successor statute) shall be disregarded.
ARTICLE 2
STANDSTILL
     SECTION 2.1 Acquisition of Additional Voting Securities.
          (a) Except as provided in paragraphs (b) and (c) of this Section 2.1
and Section 2.2(c) below, for a period ending January 7, 2010, Glencore
covenants and agrees with the Company that it shall not, directly or indirectly,
including through any Affiliate, acquire, offer or propose to acquire or agree
to acquire, whether by purchase, tender or exchange offer, through the
acquisition of control of another Person (including by way of merger or
consolidation), by joining a partnership, syndicate or other Group or otherwise,
the Beneficial Ownership of any Voting Securities (excluding any acquisition
through conversions of Series A Preferred Stock as permitted by the Certificate
of Designation or by way of stock dividends, stock reclassifications or other
distributions or offerings made available to holders of Company Common Stock
generally) that would cause its Beneficial Ownership of Voting Securities
(including any Voting Securities previously acquired through conversions of
Series A Preferred Stock as permitted by the Certificate of Designation or by
way of stock dividends, stock reclassifications or other distributions or
offerings made available to holders of Company Common Stock generally) to exceed
the applicable Permitted Ownership Percentage (the “Acquisition Restrictions”).
Notwithstanding the foregoing provisions of this Section 2.1(a), if during the
period from the Closing Date to April 7, 2009, the Company shall make a
widely-distributed public offering of Company Common Stock for cash and shall
determine not to afford to Glencore and its Affiliates the opportunity to
purchase shares in such offering in an amount which would maintain Glencore’s
economic interest in the Company to a level which is at least equal to
forty-seven percent (47%) of the entire economic interests in the Company, then
Glencore may purchase in the open market such number of additional shares of
Company Common Stock as shall be sufficient to cause its aggregate economic
interest in the Company to be equal to forty-seven percent (47%); provided that
any such additional shares of Company Common Stock so acquired shall, for the
period ending April 7, 2009, be subject to the provisions of Section 2.1(c); and
provided further, that any such shares so acquired shall be included in the
shares to be taken into account in determining Glencore’s compliance with the
Permitted Ownership Percentage requirement in respect of the period from
April 8, 2009 to January 7, 2010. As used in this section, the percentage of
Glencore and its Affiliates “economic interests” will be calculated as the total
number of shares of Company Common Stock, plus the total number of shares of
Company Common Stock issuable upon conversion of then outstanding Series A
Preferred Stock, in each case held by them, compared to the total number of
outstanding shares of Company Common Stock plus the shares of Company Common
Stock issuable upon conversion of the then outstanding Series A Preferred
Shares.

-8-



--------------------------------------------------------------------------------



 



          (b) The foregoing Acquisition Restrictions will not apply if (i) a
third party who is not an Affiliate of Glencore (a “Third Party,” which term
shall include any Group, other than a Group which includes Glencore or any of
its Affiliates as a member), commences a bona fide tender or exchange offer for
more than 50% of the outstanding Company Common Stock and (ii) the Board does
not both (x) recommend against the tender or exchange offer within ten Business
Days after the commencement thereof or such longer or shorter period as shall
then be permitted under the Commission’s rules and (y) within ten Business Days
after the commencement thereof adopt (if the Company does not then have one in
effect) a Qualifying Rights Plan and no order restraining, enjoining or
otherwise prohibiting adoption or requiring repeal of such Qualifying Rights
Plan is issued and is not immediately stayed pending appeal and such Qualifying
Rights Plan is not otherwise repealed (the occurrence of both (i) and (ii), an
“Acquisition Restrictions Termination Event”); provided that if the Acquisition
Restrictions terminate as a result an Acquisition Restrictions Termination Event
under this Section 2.1(b), Glencore may only acquire shares of Voting Securities
pursuant to (1) a tender or exchange offer in which Glencore offers to acquire
any and all of the outstanding Company Common Stock not Beneficially Owned by
Glencore which if consummated shall be followed by a merger in which any shares
of Company Common Stock not tendered or exchanged would be exchanged for the
same consideration per share as offered in such tender or exchange offer, except
that Glencore will not be obligated to consummate any such merger if holder(s)
holding in the aggregate more than one and one half percent (1.5%) of the
outstanding Equity Securities of the Company demand (and do not withdraw or
otherwise lose) appraisal rights under Section 262 of the Delaware General
Corporation Law in connection therewith, or (2) a Business Combination Proposal
for the Company so long as (A) such Business Combination Proposal is made in
writing delivered to the Independent Directors and (B) Glencore and its
representatives keep confidential and refrain from disclosing to any other
Person (other than its advisors) the fact that they have made any such Business
Combination Proposal or any of the terms thereof until such Business Combination
Proposal is approved by at least a majority of the Independent Directors, except
as may be required by law. If the foregoing tender or exchange offer by a Third
Party referred to in this Section 2.1(b) shall have been terminated, consummated
or expired prior to the time that Glencore makes or announces its intention to
make, such a bona fide tender or exchange offer or a bona fide Business
Combination Proposal, then the Acquisition Restrictions shall be reinstated at
the Permitted Ownership Percentage in effect prior to the termination of the
Acquisition Restrictions. Subject to the immediately preceding sentence, if an
order is issued restraining, enjoining or otherwise prohibiting adoption or
requiring repeal of any Qualifying Rights Plan adopted by the Company and is not
immediately stayed pending appeal or such Qualifying Rights Plan is otherwise
repealed, an Acquisition Restrictions Termination Event shall have occurred.
          (c) If at any time Glencore or any of its Affiliates become aware that
Glencore or any of its Affiliates has acquired Voting Securities that causes
Glencore to Beneficially Own more than the Permitted Ownership Percentage in
violation of this Agreement, then Glencore shall promptly notify the Company in
writing of such acquisition and, while its total Beneficial Ownership of Voting
Securities exceeds the then applicable Permitted Ownership Percentage, Glencore
and its Affiliates may not exercise voting rights in respect of a number of
Voting Securities equal to the Voting Securities so acquired unless otherwise
authorized by the Board, in which case such Voting Securities shall be voted as
directed by the Board.

-9-



--------------------------------------------------------------------------------



 



          (d) Any additional Equity Securities acquired by Glencore or any of
its Affiliates or any directors or senior policy-making officers of Glencore
International AG and Glencore following the Closing shall be subject to the
restrictions contained in this Agreement as fully as if such Equity Securities
were acquired by Glencore pursuant to the Purchase, it being understood that any
Company Common Stock acquired by any Person who at the time of such acquisition
was an officer, director or employee of the Company or any of its Subsidiaries
pursuant to options granted or any other issuances of shares of Company Common
Stock under any Company benefit plan shall not be deemed to be subject to this
Agreement.
     SECTION 2.2 Certain Restrictions.
          (a) Except as provided below, prior to April 8, 2009, Glencore agrees
not to, and to cause each of its Affiliates and the directors and senior
policy-making officers of Glencore International AG and Glencore not to,
directly or indirectly, alone or in concert with others:
     (i) initiate, propose or otherwise solicit securityholders of the Company
for the approval of one or more securityholder proposals or induce or attempt to
induce any other Person to initiate any securityholder proposal, or, subject to
Glencore’s right to nominate one director pursuant to Section 5.1(b), seek
election to or seek to place a representative or other Affiliate or nominee on
the Board or seek removal of any member of the Board;
     (ii) (A) except in the manner and to the extent permitted under
Sections 2.1(b) or 2.2(c), propose or seek to effect a merger, consolidation,
recapitalization, reorganization, sale, lease, exchange or other disposition of
substantially all assets or other business combination involving, or a tender or
exchange offer for securities of, the Company or any of its Subsidiaries or any
material portion of its or such Subsidiary’s business or assets or any other
type of transaction that would otherwise result in a Change of Control of the
Company or in any increase in the Ownership Percentage beyond the then existing
Ownership Percentage (any such action described in this clause (A), a “Company
Transaction Proposal”) or (B) seek to exercise any control over the management
of the Company or the Board or any of the businesses, operations or policies of
the Company (which restriction shall not apply to the Directors designated by
Glencore, in their capacities as Directors, and shall not prohibit Glencore from
engaging in informal meetings or consultations with members of the Board or
management);
     (iii) publicly suggest or announce its willingness or desire to engage in a
transaction or group of transactions or have another Person engage in a
transaction or group of transactions that constitute or could reasonably be
expected to result in a Company Transaction Proposal or in an increase in the
Ownership Percentage or take any action that might require the Company to make a
public announcement regarding any such Company Transaction Proposal;
     (iv) initiate, request, induce, finance, encourage or attempt to induce or
give encouragement to any other Person to initiate, or otherwise knowingly
provide assistance to any Person who has made or is contemplating making, or
enter into discussions or

-10-



--------------------------------------------------------------------------------



 



negotiations with any other Person with respect to, any proposal constituting or
that can reasonably be expected to result in a Company Transaction Proposal or
in an increase in the Ownership Percentage beyond the Permitted Ownership
Percentage;
     (v) solicit proxies (or written consents) or assist or participate in any
other way, directly or indirectly, in any solicitation of proxies (or written
consents), or otherwise become a “participant” in a “solicitation” or assist any
“participant” in a “solicitation” (as such terms are defined in Rule 14a-1 of
Regulation 14A and Instruction 3 of Item 4 of Schedule 14A, respectively, under
the Exchange Act) in opposition to the recommendation or proposal of the Board,
or recommend or request or induce or attempt to induce any other Person to take
any such actions, or seek to advise, encourage or influence any other Person
with respect to the voting of (or the execution of a written consent in respect
of) Voting Securities;
     (vi) except as otherwise expressly required, permitted or contemplated by
this Agreement form, join in or in any other way (including by deposit of Equity
Securities) participate in a partnership, pooling agreement, syndicate, voting
trust or other Group with respect to Equity Securities, or enter into any
agreement or arrangement or otherwise act in concert with any other Person, for
the purpose of acquiring, holding, voting or disposing of Equity Securities;
     (vii) take any other actions, alone or in concert with any other Person, to
seek to effect a Change of Control of the Company or an increase in the
Ownership Percentage beyond the Permitted Ownership Percentage or otherwise seek
to circumvent any of the limitations set forth in this Section 2.2;
provided, however, that notwithstanding any provision of this Section 2.2(a) or
elsewhere in this Agreement, Glencore and its Affiliates shall have the right,
exercisable in their sole discretion: (i) to vote any Capital Stock owned by any
of them, including in respect of any Company Transaction Proposal or any other
matter contemplated by this Section 2.2(a), except as otherwise required in
Section 4.1(a), and (ii) to tender any of their Capital Stock of the Company in
any tender or exchange offer conducted by any third party or otherwise
participate in any such tender or exchange offer on the terms thereof, or
otherwise sell or dispose of any Capital Stock of the Company.
          (b) If any Acquisition Restrictions Termination Event occurs, the
restrictions set forth in paragraphs (i) through (vii) above will not apply to
the extent (but only to the extent) necessary to enable Glencore to make a
Business Combination Proposal or other tender or exchange offer permitted to be
made under Section 2.1(b) hereof and subject to the terms and conditions
relating thereto.
          (c) During the period commencing on the date hereof and ending
January 7, 2010, Glencore or any of its Affiliates may initiate, propose and
consummate Company Transaction Proposals only if the following conditions, as
applicable, are met:
     (i) During the period prior to April 8, 2009, Glencore and its Affiliates
(A) may make Company Transaction Proposals only if in writing and delivered to
the

-11-



--------------------------------------------------------------------------------



 



Independent Directors in a manner which does not require public disclosure
thereof, or if a majority of the Independent Directors adopt a resolution
inviting Glencore to do so, and (B) may not consummate any Company Transaction
Proposal if the terms of the Company Transaction Proposal are not approved and
recommended by a majority of the Independent Directors.
     (ii) During the period on or after April 8, 2009, Glencore and its
Affiliates may not consummate any Company Transaction Proposal if the terms of
the Company Transaction Proposal are not approved and recommended by a majority
of the Independent Directors; it being understood that the Board will, in good
faith, consider any Company Transaction Proposal submitted by Glencore during
this period.
     (iii) Glencore and its Affiliates may not submit to the Independent
Directors any Company Transaction Proposal prior to October 7, 2008 and after
the initial submission of any such Company Transaction Proposal which is not
accepted by the Independent Directors, Glencore may thereafter make Company
Transaction Proposals no more frequently than once each calendar quarter (and
during the period prior to April 8, 2009, in compliance with Section 2.2(c)(i)).
     In connection with any such Company Transaction Proposal, the Independent
Directors may retain an Independent Investment Banking Firm and outside legal
counsel, the fees and expenses of which shall be borne by the Company.
     SECTION 2.3 Press Releases, etc. Unless otherwise required by applicable
law, Glencore will not, and will not permit any of its Affiliates to, issue any
press release or make any public announcement or other communication with
respect to (x) any of the matters described in Section 2.1(b) (except following
occurrence and during continuation of an Acquisition Restrictions Termination
Event) or (y) during the nine-month period the restrictions in Section 2.2(a)
apply, any of the matters described in Section 2.2(a), without the prior written
consent of the Chief Executive Officer of the Company or as authorized by a
resolution adopted by a majority of the Independent Directors.
ARTICLE 3
TRANSFER RESTRICTIONS
     SECTION 3.1 General Transfer Restrictions. The right of Glencore and its
Affiliates to Transfer any Series A Preferred Shares shall be subject to the
restrictions set forth in the Certificate of Designation.

-12-



--------------------------------------------------------------------------------



 



ARTICLE 4
VOTING
     SECTION 4.1 Voting on Certain Matters.
          (a) Prior to April 8, 2009, unless an Acquisition Restrictions
Termination Event shall have occurred and the Acquisition Restrictions have not
been reinstated pursuant to the terms of this Agreement (but only until such
time, if any, as the Acquisition Restrictions shall have been reinstated),
Glencore shall, and shall cause each of its Affiliates who Beneficially Owns
Voting Securities to, at any annual or special meeting of securityholders at
which members of the Board are to be elected or in connection with a
solicitation of consents through which members of the Board are to be elected,
to the extent it or any of them votes or causes to be voted (or act by written
consent with respect to) any Voting Securities Beneficially Owned by it or by
any of them with respect to such election, such Voting Securities shall be voted
(or the written consents with respect thereto shall be given) in the same
proportion as the Voting Securities held by stockholders of the Company other
than Glencore and its Affiliates are voted, except that Glencore and its
Affiliates may vote all of their Voting Securities in favor of the election of
the nominee designated by them pursuant to Section 4.1(c).
          (b) Except with respect to any vote or action by written consent for
the election of members of the Board as described in Section 4.1(a) above,
Glencore and its Affiliates may, in connection with any vote or action by
written consent of the stockholders of the Company, vote or cause to be voted
(including through proxies granted by them) all Voting Securities Beneficially
Owned by any of them, as they shall elect in their sole discretion.
     SECTION 4.2 Irrevocable Proxy. Unless an Acquisition Restrictions
Termination Event shall have occurred and the Acquisition Restrictions have not
been reinstated pursuant to the terms of this Agreement, at least five Business
Days prior to any meeting of stockholders where the election of directors will
occur, Glencore shall, and shall cause each of its Affiliates who own Voting
Securities to, deliver a duly executed irrevocable proxy to the Company for the
sole purpose of voting any Voting Securities Beneficially Owned by them, that
they are electing to vote in accordance with Section 4.1(a). Such proxy shall
appoint such officers of the Company as the Board shall designate as Glencore’s
or such Affiliates’ (as the case may be) true and lawful proxies and
attorneys-in-fact and shall state that it is irrevocable. Such proxy shall be
coupled with an interest.
     SECTION 4.3 Quorum. Glencore shall, and shall cause each of its Affiliates
who hold Voting Securities to, be present in person or represented by proxy at
all meetings of securityholders of the Company at which election of directors is
to occur to the extent necessary so that all Voting Securities Beneficially
Owned by Glencore and its Affiliates shall be counted as present for the purpose
of determining the presence of a quorum at such meetings.

-13-



--------------------------------------------------------------------------------



 



ARTICLE 5
CORPORATE GOVERNANCE
     SECTION 5.1 Composition of the Board.
          (a) Following the Closing, the size of the Board may be increased or
decreased as permitted by the By-Laws and Certificate of Incorporation of the
Company as in effect from time to time.
          (b) Following the Closing, the Board shall include the Independent
Directors, the present Chief Executive Officer of the Company as long as he is
the Chief Executive Officer of the Company (and thereafter may include any
successor to such officer) and the nominee of Glencore pursuant and subject to
the provisions of Section 5.1(c). Each Independent Director shall remain in
office until his or her successor as Independent Director has been duly
nominated and elected or appointed as a Director. Upon the resignation,
retirement or other removal from office of any Independent Director, the
remaining Independent Directors shall as promptly as practicable designate and
nominate a new candidate (who must meet the requirements of an Independent
Director) to fill such office subject in each case to the consent of a majority
of the Directors on the Nominating Committee, which (subject to the exercise of
their fiduciary duties) shall not be unreasonably withheld.
          (c) Following the Closing, Glencore shall have the right to submit to
the Board the name of one Class I nominee to stand for election to the Board at
any Company annual meeting of stockholders or at any special meeting at which
Class I nominees, as the case may be, will stand for election. With respect to
any such annual meeting, Glencore shall provide the Board with written notice of
its nominee, and such other information as may be required by the Company’s
By-Laws or set forth in the Company’s proxy statement for the previous year’s
annual meeting, at least 120 days prior to the date the Company held the
previous year’s annual meeting and shall provide such information as soon as
practicable in advance of any special meeting. Glencore’s nominee shall be
included in the Board’s slate, subject to the consent of a majority of the
members of the Board’s nominating committee, which consent shall be subject to
the reasonable exercise of the fiduciary duties of such members. If such consent
shall not be given with respect to such nominee, the Company shall give
immediate notice to Glencore so that Glencore may submit another nominee for
consideration.
ARTICLE 6
MISCELLANEOUS
     SECTION 6.1 Conflicting Agreements. Each party represents and warrants that
it has not granted and is not a party to any proxy, voting trust or other
agreement that is inconsistent with or conflicts with any provision of this
Agreement.
     SECTION 6.2 Duration of Agreement. Except as otherwise provided in this
Agreement, (i) the rights and obligations of Glencore and its Affiliates under
Article V of this Agreement shall terminate at such time when the Ownership
Percentage shall be less than 10%

-14-



--------------------------------------------------------------------------------



 



for a period of three continuous months, and (ii) the rights and obligations of
Glencore and its Affiliates under Article II and Article IV of this Agreement
shall terminate at the earliest of the following: (A) the Ownership Percentage
shall be less than 10% for a period of three continuous months, (B) upon the
consummation of a transaction provided for in a Business Combination Proposal, a
Company Transaction Proposal made pursuant to and in accordance with
Section 2.1(b), or a tender or exchange offer by Glencore otherwise permitted
under Section 2.1(b), (C) January 7, 2010, and (D) if a Third Party acquires
Beneficial Ownership of Equity Securities representing 20% or more of the
outstanding Voting Securities of the Company and (x) the Board does not, within
four Business Days of the public disclosure or written notice by such Third
Party to the Company of such acquisition, adopt (if the Company does not then
have one in effect) a Qualifying Rights Plan, and (y) no order restraining,
enjoining or otherwise prohibiting adoption or requiring repeal of such
Qualifying Rights Plan is issued and is not immediately stayed pending appeal
and such Qualifying Rights Plan is not otherwise repealed. If either party has
reason to believe that a Third Party has acquired Beneficial Ownership of Equity
Securities representing 20% or more of the outstanding Voting Securities of the
Company, it must immediately notify the other party, and the parties must
expeditiously consult with each other in good faith for two Business Days as to
whether such acquisition has occurred. If the parties agree that such
acquisition has occurred, then clause (ii)(D) of Section 6.2 will apply. If the
parties agree that no such acquisition has occurred, Section 6.2 will not be
implicated. If the parties are unable to agree, and the Company does not adopt a
Qualifying Rights Plan within two additional Business Days (or an order is
issued restraining, enjoining or otherwise prohibiting or repealing any such
Qualifying Rights Plan and any such order is not immediately stayed pending
appeal, or such Qualifying Rights Plan is otherwise repealed), then the
restriction in Section 2.1(a) shall be suspended, provided that until the
earliest of such time as the Third Party publicly discloses such acquisition,
the Third Party notifies the Company in writing of such acquisition, and the
parties agree that such acquisition has occurred (in which case clause (ii)(D)
of Section 6.2 will apply), General may not exercise voting rights with respect
to a number of Voting Securities equal to the additional Voting Securities (if
any) acquired by General as a result of such suspension of Section 2.1(a).
     SECTION 6.3 Ownership Information.
          (a) For purposes of this Agreement, Glencore, in determining the
amount of outstanding Equity Securities, may rely upon information set forth in
the most recent quarterly or annual report, and any current report subsequent
thereto, filed by the Company with the Commission, unless the Company shall have
updated such information by delivery of notice to Glencore.
          (b) Upon the reasonable request of the Company, Glencore shall deliver
to the Company a written notice specifying the amount of Equity Securities then
Beneficially Owned by Glencore.
     SECTION 6.4 Further Assurances. At any time or from time to time after the
date hereof, the parties agree to cooperate with each other, and to execute and
deliver any further instruments or documents and to take all such further action
as the other party may reasonably request in order to evidence or effectuate the
consummation of the transactions contemplated hereby and to otherwise carry out
the intent of the parties hereunder.

-15-



--------------------------------------------------------------------------------



 



     SECTION 6.5 Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement, and no
giving of any consent provided for hereunder, shall be effective against the a
party hereto unless such modification, amendment, waiver or consent is in
writing and signed by such party. The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.
     SECTION 6.6 Severability. If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, such declaration shall not affect any other provision of this
Agreement and all such other provisions shall remain in full force and effect.
     SECTION 6.7 Entire Agreement. Except as otherwise expressly set forth
herein, this Agreement and the Stock Purchase Agreement, together with the
several agreements and other documents and instruments referred to herein and
therein or annexed thereto, embody the complete agreement and understanding
among the parties hereto with respect to the subject matter hereof and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related to the subject matter hereof
in any way. Without limiting the generality of the foregoing, to the extent that
any of the terms hereof are inconsistent with the rights or obligations of
Glencore under any other agreement with the Company, the terms of this Agreement
shall govern.
     SECTION 6.8 Successors and Assigns. Neither this Agreement nor any of the
rights or obligations of any party under this Agreement shall be assigned, in
whole or in part (except by operation of law pursuant to a merger whose purpose
is not to avoid the provisions of this Agreement), by any party without the
prior written consent of the other parties hereto. Subject to the foregoing,
this Agreement shall bind and inure to the benefit of and be enforceable by the
parties hereto and their respective successors and assigns.
     SECTION 6.9 Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.
     SECTION 6.10 Remedies. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise or beginning of the exercise of
any thereof by any party shall not preclude the simultaneous or later exercise
of any other such right, power or remedy by such party.
     SECTION 6.11 Notices. Any notice, request, claim, demand or other
communication under this Agreement (each a “Notice”) shall be in writing, shall
be either personally delivered, sent by reputable overnight courier service
(charges prepaid), sent by facsimile to the address for such Person set forth
below or such other address as the recipient party has specified by prior
written notice to the other parties hereto and shall be deemed to have been
given hereunder on (i) the date of delivery if sent by messenger, (ii) on the
Business Day following the Business Day

-16-



--------------------------------------------------------------------------------



 



on which delivered to a recognized courier service if sent by overnight courier
or (iii) upon confirmation of receipt, if sent by fax.
If to the Company:
Office of the General Counsel
2511 Garden Road
Building A, Suite 200
Monterey, California 93940
Telephone: (831) 642-9300
Facsimile: (831) 642-9328
With a copy to:
Pillsbury Winthrop Shaw Pittman LLP
50 Fremont Street
San Francisco, California 94105-2228
Attn: Rodney R. Peck, Esq.
Telephone: (415) 983-1000
Facsimile: (415) 983-1200
If to Glencore:
Glencore AG
Baarermattstrasse 3
CH-6341 Baar, Switzerland
Attn: Head of Aluminum Department
Telephone: +41-41-709-2000
Facsimile: +41-41-709-3000
with a copy to:
Glencore AG
Baarermattstrasse 3
CH-6341 Baar, Switzerland
Attn: Richard Marshall
Telephone: +41-41-709-2000
Facsimile: +41-41-709-2621
with a copy to
Curtis, Mallet-Prevost, Colt & Mosle LLP
101 Park Avenue
New York, NY 10178-0061
Attn: Matias A. Vega
Attn: Valarie A. Hing
Telephone: (212) 696-6000
Facsimile: (212) 697-1559

-17-



--------------------------------------------------------------------------------



 



     SECTION 6.12 Governing Law; Arbitration.
          (a) This Agreement, the rights and obligations of the parties under
this Agreement and any claim or controversy directly or indirectly based upon or
arising out of this Agreement (whether based on contract, tort or any other
theory), including all matters of construction, validity and performance, shall
in all respects be governed by and interpreted, construed and determined in
accordance with, the laws of the State of New York, without giving effect to any
conflict of laws rules that might lead to the application of the laws of any
other jurisdiction.
          (b) Any dispute, controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be finally settled by binding
arbitration in New York, New York administered by the American Arbitration
Association (AAA) under its Commercial Arbitration Rules, (the “AAA Rules”) and
judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. The arbitral tribunal shall be composed of three
arbitrators, selected in accordance with the AAA Rules. The language to be used
in the arbitral proceedings shall be in English. All arbitral proceedings
conducted pursuant to this Section 6.12(b), all information disclosed and all
documents submitted or issued by or on behalf of any of the disputing parties or
the arbitrators in any such proceedings as well as all decisions and awards made
or declared in the course of any such proceedings shall be kept strictly
confidential, except for any disclosure as may be required by law, and may not
be used for any other purpose than these proceedings nor be disclosed to any
third party without the prior written consent of the party to which the
information relates or, as regards to a decision or award, the prior written
consent of all the other disputing parties.
          (c) The parties hereto agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that, notwithstanding Section 6.12(b), the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof in any court having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.
     SECTION 6.13 Legends.
          (a) Any certificate issued representing any Voting Securities
Beneficially Owned by Glencore shall bear the following conspicuous legend:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO VOTING AGREEMENTS
AND CERTAIN OTHER LIMITATIONS SET FORTH IN A CERTAIN STANDSTILL AND GOVERNANCE
AGREEMENT DATED AS OF JULY 7, 2008 BETWEEN CENTURY ALUMINUM COMPANY (THE
“COMPANY”) AND GLENCORE AG, AS THE SAME MAY BE AMENDED FROM TIME TO TIME (THE
“AGREEMENT”), COPIES OF WHICH AGREEMENT ARE ON FILE AT THE PRINCIPAL OFFICE OF
THE COMPANY. THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS ON VOTING PROVIDED

-18-



--------------------------------------------------------------------------------



 



FOR IN THE AGREEMENT AND NO VOTE OF SUCH SECURITIES THAT CONTRAVENES SUCH
AGREEMENT SHALL BE EFFECTIVE.”
          (b) Upon any acquisition by Glencore of Beneficial Ownership of
additional Voting Securities, Glencore shall, and shall cause each of its
Affiliates to, submit any and all certificates representing such Voting
Securities to the Company so that the legend required by this Section 6.13 may
be placed thereon.
          (c) Upon the request of Glencore in connection with the sale of any
Voting Securities bearing the legend described in Section 6.13(a) above, the
Company shall cause the certificate(s) bearing such legend to be promptly
exchanged for one or more certificate(s) that do not bear such legend. In
addition, promptly after such time as Voting Securities represented by
certificates bearing the legend described in Section 6.13(a) above are no longer
subject to this Agreement, upon the request of Glencore, the Company will cause
such certificate or certificates to be promptly exchanged for a certificate or
certificates that do not bear such legends.
     SECTION 6.14 Interpretation. The table of contents and headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”
     SECTION 6.15 Effectiveness. This Agreement shall become effective upon
consummation of the purchase of the Series A Preferred Stock and prior thereto
shall be of no force or effect. If the Stock Purchase Agreement shall be
terminated in accordance with its terms without the Purchase having been
completed, this Agreement shall automatically be deemed to have been terminated
and shall thereafter be of no force or effect.

-19-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Standstill and
Governance Agreement as of the date first written above.

            CENTURY ALUMINUM COMPANY
      By:   /s/ Michael A. Bless               Name:    Michael A. Bless     
Title:    Executive Vice President and Chief
Financial Officer     

            Glencore AG

      By:   /s/ Stefan Peter       Name:   Stefan Peter       Title:   Officer  
 

                  By:   /s/ Andreas Hubmann       Name:   Andreas Hubmann      
Title:   Director    

-20-